          Case 17-06256-5-JNC                              Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                       Page 1 of 37
 Fill in this information to identify your case:

 Debtor 1                   Kenneth Marcelle Casterlow
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Triveka Jones Casterlow
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF NORTH CAROLINA

 Case number           17-06256-5
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              33,450.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              33,450.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              21,246.52

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             118,355.56


                                                                                                                                     Your total liabilities $               139,602.08


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                2,533.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                2,005.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to

 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
        Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                  Page 2 of 37
 Debtor 1      Kenneth Marcelle Casterlow
 Debtor 2      Triveka Jones Casterlow                                                    Case number (if known) 17-06256-5
             the court with your other schedules.

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $                  0.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                 0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            32,668.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             32,668.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                       page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                  Page 3 of 37
 Fill in this information to identify your case:

 Debtor 1                     Kenneth Marcelle Casterlow
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Triveka Jones Casterlow
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF NORTH CAROLINA

 Case number           17-06256-5
 (if known)
                                                                                                                                                         Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority           Nonpriority
                                                                                                                                              amount             amount
 2.1          Hertford County Tax Collector                          Last 4 digits of account number                                  $0.00              $0.00                 $0.00
              Priority Creditor's Name
              PO Box 147                                             When was the debt incurred?
              Winton, NC 27986
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Property taxes

 2.2          Internal Revenue Service                               Last 4 digits of account number                                  $0.00              $0.00                 $0.00
              Priority Creditor's Name
              PO Box 7346                                            When was the debt incurred?
              Philadelphia, PA 19101-7346
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Income taxes

Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              39516                                             Best Case Bankruptcy
         Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                    Page 4 of 37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                          Case number (if known)            17-06256-5

 2.3        North Carolina Dept. of Revenue                          Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            Bankruptcy Section                                       When was the debt incurred?
            PO Box 1168
            Raleigh, NC 27640-1168
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Notice only

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Ability Recovery Service                                   Last 4 digits of account number                                                                       $240.00
            Nonpriority Creditor's Name
            PO Box 4031                                                When was the debt incurred?
            Wyoming, PA 18644
            Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify    Collection account




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
        Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                               Page 5 of 37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.2      Americollect                                               Last 4 digits of account number                                                           $185.00
          Nonpriority Creditor's Name
          PO Box 1690                                                When was the debt incurred?
          Manitowoc, WI 54221-1690
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account


 4.3      Americollect                                               Last 4 digits of account number                                                           $302.00
          Nonpriority Creditor's Name
          PO Box 1690                                                When was the debt incurred?
          Manitowoc, WI 54221-1690
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection accounts - multiple


 4.4      Americollect, Inc                                          Last 4 digits of account number                                                           $302.00
          Nonpriority Creditor's Name
          PO Box 1566                                                When was the debt incurred?
          Manitowoc, WI 54221-1566
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
        Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                               Page 6 of 37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.5      Bank of America                                            Last 4 digits of account number                                                               $1.00
          Nonpriority Creditor's Name
          210 West Washington Street                                 When was the debt incurred?
          Suffolk, VA 23434
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft deficiency


 4.6      Bank of America                                            Last 4 digits of account number                                                               $1.00
          Nonpriority Creditor's Name
          PO Box 15726                                               When was the debt incurred?
          Wilmington, DE 19886-5726
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft deficiency


 4.7      Capital One                                                Last 4 digits of account number                                                         $1,800.00
          Nonpriority Creditor's Name
          P.O. Box 71083                                             When was the debt incurred?
          Charlotte, NC 28272-1083
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
        Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                               Page 7 of 37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.8      CenturyLink                                                Last 4 digits of account number                                                               $1.00
          Nonpriority Creditor's Name
          PO Box 4300                                                When was the debt incurred?
          Carol Stream, IL 60197-4300
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.9      Centurylink Bankruptcy                                     Last 4 digits of account number                                                               $1.00
          Nonpriority Creditor's Name
          359 Bert Kouns Industrial Loop                             When was the debt incurred?
          Shreveport, LA 71106
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.1
 0        Contract Callers Inc.                                      Last 4 digits of account number                                                         $1,326.00
          Nonpriority Creditor's Name
          501 Greene St.                                             When was the debt incurred?
          3rd Floor Suite 302
          Augusta, GA 30901
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
        Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                               Page 8 of 37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.1
 1        Credit Control Corp                                        Last 4 digits of account number                                                           $273.00
          Nonpriority Creditor's Name
          PO Box 12570                                               When was the debt incurred?
          Newport News, VA 23612-0570
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account


 4.1
 2        Credit Control Corp                                        Last 4 digits of account number                                                               $1.00
          Nonpriority Creditor's Name
          11821 Rock Landing Drive                                   When was the debt incurred?
          Newport News, VA 23606
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account


 4.1
 3        Credit One Bank                                            Last 4 digits of account number                                                           $708.00
          Nonpriority Creditor's Name
          PO Box 98873                                               When was the debt incurred?
          Las Vegas, NV 89193-8873
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
        Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                               Page 9 of 37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.1
 4        Cybrcollect                                                Last 4 digits of account number                                                           $553.00
          Nonpriority Creditor's Name
          2 Easton Oval #310                                         When was the debt incurred?
          Columbus, OH 43219
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account


 4.1
 5        Cyprus Finance                                             Last 4 digits of account number                                                       $11,188.00
          Nonpriority Creditor's Name
          5012 Virginia Beach Blvd.                                  When was the debt incurred?
          Virginia Beach, VA 23462-6611
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Repossession deficiency balance


 4.1
 6        Direct TV                                                  Last 4 digits of account number                                                               $1.00
          Nonpriority Creditor's Name
          PO Box 105503                                              When was the debt incurred?
          Atlanta, GA 30348-5503
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 10 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.1
 7        Direct TV                                                  Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          PO Box 11752                                               When was the debt incurred?
          Newark, NJ 07101-4732
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 8        Dish Network                                               Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          PO Box 94063                                               When was the debt incurred?
          Palatine, IL 60094-4063
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.1
 9        Dish Network                                               Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          Dept 0063                                                  When was the debt incurred?
          Palatine, IL 60055-0063
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 8 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 11 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.2
 0        Dominion NC Power                                          Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          120 Tredegar Street                                        When was the debt incurred?
          Richmond, VA 23219-4306
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.2
 1        Eastern Account System                                     Last 4 digits of account number                                                                $94.00
          Nonpriority Creditor's Name
          75 Glen Road Ste 310                                       When was the debt incurred?
          Sandy Hook, CT 06482
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account


 4.2
 2        Eastern Services                                           Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          PO Box 837                                                 When was the debt incurred?
          Newtown, CT 06470
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 9 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 12 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.2
 3        Eddie Harrell Auto & Sport Store                           Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          211 E. Church Street                                       When was the debt incurred?
          Ahoskie, NC 27910
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit account


 4.2                                                                                                       Multiple
 4        Emergency Physician of Tidewater                           Last 4 digits of account number       account                                              $1,935.00
          Nonpriority Creditor's Name
          PO Box 808                                                 When was the debt incurred?
          Grand Rapids, MI 49518
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill


 4.2                                                                                                       Multiple
 5        Fast Auto Loans                                            Last 4 digits of account number       accounts                                             $2,699.93
          Nonpriority Creditor's Name
          1420 Armory Drive                                          When was the debt incurred?
          Franklin, VA 23851
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Title loans




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 10 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 13 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.2
 6        FEMA                                                       Last 4 digits of account number                                                            $5,000.00
          Nonpriority Creditor's Name
          P.O. Box 530217                                            When was the debt incurred?
          Atlanta, GA 30353-0217
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 7        Ferrell Gas                                                Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          326 Hwy 42                                                 When was the debt incurred?
          Ahoskie, NC 27910
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.2
 8        Fingerhut                                                  Last 4 digits of account number                                                            $1,894.00
          Nonpriority Creditor's Name
          6250 Ridgewood Rd.                                         When was the debt incurred?
          Saint Cloud, MN 56303
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 11 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 14 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.2
 9        Fingerhut                                                  Last 4 digits of account number                                                              $359.00
          Nonpriority Creditor's Name
          6250 Ridgewood Rd.                                         When was the debt incurred?
          Saint Cloud, MN 56303
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge account


 4.3
 0        First Premier                                              Last 4 digits of account number                                                              $422.00
          Nonpriority Creditor's Name
          3820 M Louise Avenue                                       When was the debt incurred?
          Sioux Falls, SD 57107
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.3
 1        First Premier                                              Last 4 digits of account number                                                              $478.00
          Nonpriority Creditor's Name
          3820 M Louise Avenue                                       When was the debt incurred?
          Sioux Falls, SD 57107
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 12 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 15 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.3
 2        First Virginia                                             Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          1201 N Main St.                                            When was the debt incurred?
          Suffolk, VA 23434
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal loan


 4.3
 3        Ginny's Inc                                                Last 4 digits of account number                                                                $30.00
          Nonpriority Creditor's Name
          1112 7th Avenue                                            When was the debt incurred?
          Monroe, WI 53566-1364
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge account


 4.3
 4        GMAC                                                       Last 4 digits of account number                                                              $432.00
          Nonpriority Creditor's Name
          PO Box 66790                                               When was the debt incurred?
          Saint Louis, MO 63166
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 13 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 16 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.3
 5        Great Lakes Higher Education                               Last 4 digits of account number                                                          $31,219.00
          Nonpriority Creditor's Name
          PO Box 7860                                                When was the debt incurred?
          Madison, WI 53707
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan
 4.3
 6        Hampton Roads                                              Last 4 digits of account number                                                              $179.00
          Nonpriority Creditor's Name
          110 Kingsley Lane                                          When was the debt incurred?
          Norfolk, VA 23505
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill


 4.3
 7        Langley Federal Credit Union                               Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          721 Lake Front Commons                                     When was the debt incurred?
          Newport News, VA 23606
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft deficiency




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 14 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 17 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.3
 8        Loan Max                                                   Last 4 digits of account number       7474                                               $11,830.93
          Nonpriority Creditor's Name
          805 N Main Street                                          When was the debt incurred?
          Suffolk, VA 23434
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Title loan deficiency


 4.3
 9        Loan Max                                                   Last 4 digits of account number       4054                                                 $3,489.00
          Nonpriority Creditor's Name
          805 N. Main St.                                            When was the debt incurred?
          Suffolk, VA 23434
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Title loan deficiency


 4.4
 0        LVNV Funding                                               Last 4 digits of account number                                                              $708.00
          Nonpriority Creditor's Name
          PO Box 1269                                                When was the debt incurred?
          Greenville, SC 29602
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 15 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 18 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.4
 1        Nash Community College                                     Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          PO Box 7488                                                When was the debt incurred?
          Rocky Mount, NC 27804
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Fees


 4.4
 2        National General Insurance                                 Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          PO Box 3199                                                When was the debt incurred?
          Winston Salem, NC 27102-3199
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.4
 3        National General Insurance                                 Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          P.O. Box 3199                                              When was the debt incurred?
          Winston Salem, NC 27102-3199
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Insurance




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 16 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 19 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.4
 4        Navy Federal Credit Union                                  Last 4 digits of account number                                                                $91.00
          Nonpriority Creditor's Name
          PO Box 3700                                                When was the debt incurred?
          Merrifield, VA 22119
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 5        Navy Federal Credit Union                                  Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          PO Box 3700                                                When was the debt incurred?
          Merrifield, VA 22119-3700
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft deficiency


 4.4
 6        Navy Federal Credit Union                                  Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          PO Box 3700                                                When was the debt incurred?
          Merrifield, VA 22119-3700
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft deficiency




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 17 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 20 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.4
 7        Navy Federal Credit Union                                  Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          PO Box 3000                                                When was the debt incurred?
          Merrifield, VA 22119
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft deficiency


 4.4
 8        North State Acceptance                                     Last 4 digits of account number                                                            $1,432.00
          Nonpriority Creditor's Name
          760 W. Firetower Road Ste 10                               When was the debt incurred?
          Winterville, NC 28590
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 9        Online Collections                                         Last 4 digits of account number                                                              $301.00
          Nonpriority Creditor's Name
          PO Box 1489                                                When was the debt incurred?
          Winterville, NC 28590
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 18 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 21 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.5
 0        Payliance                                                  Last 4 digits of account number                                                              $553.00
          Nonpriority Creditor's Name
          2 Easton Oval #310                                         When was the debt incurred?
          Columbus, OH 43219
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account


 4.5
 1        Payliance                                                  Last 4 digits of account number                                                              $609.00
          Nonpriority Creditor's Name
          2 Easton Oval #310                                         When was the debt incurred?
          Columbus, OH 43219
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account


 4.5
 2        Pitt Community College                                     Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          1986 Pitt Tech Road                                        When was the debt incurred?
          Winterville, NC 28590
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 19 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 22 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.5
 3        Professional Account Services, Inc.                        Last 4 digits of account number                                                            $3,101.00
          Nonpriority Creditor's Name
          PO Box 188                                                 When was the debt incurred?
          Brentwood, TN 37024-0188
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account


 4.5                                                                                                       Multiple
 4        Progressive Leasing                                        Last 4 digits of account number       accounts                                             $3,800.00
          Nonpriority Creditor's Name
          256 West Data Drive                                        When was the debt incurred?
          Draper, UT 84020
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 5        Royalty Finance                                            Last 4 digits of account number                                                            $2,000.00
          Nonpriority Creditor's Name
          PO Box 655                                                 When was the debt incurred?
          Murfreesboro, NC 27855
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 20 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 23 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.5
 6        SCA Collections                                            Last 4 digits of account number                                                              $348.00
          Nonpriority Creditor's Name
          PO Box 876                                                 When was the debt incurred?
          Greenville, NC 27835-0876
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection accounts (multiple)


 4.5
 7        SCA Collections                                            Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          PO Box 876                                                 When was the debt incurred?
          Greenville, NC 27835-0876
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection accounts - multiple


 4.5
 8        Sentara by Obici                                           Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          2800 Godwin Blvd                                           When was the debt incurred?
          Suffolk, VA 23434
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 21 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 24 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.5
 9        Sentara by Obici                                           Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          2800 Godwin Blvd                                           When was the debt incurred?
          Suffolk, VA 23434
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill


 4.6
 0        Southern Bank                                              Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          336 E Main Street                                          When was the debt incurred?
          Murfreesboro, NC 27855
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft deficiency


 4.6
 1        Southern Bank                                              Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          PO Box 729                                                 When was the debt incurred?
          Mount Olive, NC 28365-0729
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft deficiency




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 22 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 25 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.6
 2        Southern Credit Adjusters                                  Last 4 digits of account number                                                                $69.00
          Nonpriority Creditor's Name
          PO Box 2764                                                When was the debt incurred?
          Rocky Mount, NC 27802
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account


 4.6
 3        Southhampton Memorial Hospital                             Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          100 Fairview Drive                                         When was the debt incurred?
          Franklin, VA 23851
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill


 4.6
 4        Southhampton Memorial Hospital                             Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          100 Fairview Drive                                         When was the debt incurred?
          Franklin, VA 23851
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 23 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 26 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.6
 5        Spectrum Cable                                             Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          1930 Olney Avenue                                          When was the debt incurred?
          Cherry Hill, NJ 08003
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.6
 6        Spectrum Cable                                             Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          1930 Olney Avenue                                          When was the debt incurred?
          Cherry Hill, NJ 08003
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.6
 7        State Employees Credit Union                               Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          P.O. Box 25279                                             When was the debt incurred?
          Raleigh, NC 27611
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft deficiency




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 24 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 27 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.6
 8        Suntrust                                                   Last 4 digits of account number                                                            $1,500.00
          Nonpriority Creditor's Name
          PO Box 305053                                              When was the debt incurred?
          Nashville, TN 37230
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 9        The CBE Group Inc                                          Last 4 digits of account number                                                            $1,325.00
          Nonpriority Creditor's Name
          1309 Technology Pkwy                                       When was the debt incurred?
          Cedar Falls, IA 50613
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account


 4.7
 0        Time Finance                                               Last 4 digits of account number                                                            $2,000.00
          Nonpriority Creditor's Name
          1201 First St.                                             When was the debt incurred?
          Ahoskie, NC 27910
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 25 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 28 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.7
 1        Title Max                                                  Last 4 digits of account number       9347                                                 $4,910.70
          Nonpriority Creditor's Name
          9901 N Main Street                                         When was the debt incurred?
          Suffolk, VA 23434
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Title loan


 4.7
 2        United Acceptance Inc.                                     Last 4 digits of account number                                                            $5,580.00
          Nonpriority Creditor's Name
          3715 Northside Pkwy NW                                     When was the debt incurred?
          Ste 700
          Atlanta, GA 30327-2806
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Repossession deficiency balance


 4.7
 3        US Cellular                                                Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          Dept 0205                                                  When was the debt incurred?
          Palatine, IL 60055-0205
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 26 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 29 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.7
 4        US Cellular                                                Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          9410 W Bryn Mawr Avenue                                    When was the debt incurred?
          Chicago, IL 60631
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.7
 5        US Department of Education                                 Last 4 digits of account number                                                            $1,449.00
          Nonpriority Creditor's Name
          PO Box 7860                                                When was the debt incurred?
          Madison, WI 53707
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan
 4.7
 6        US Department of the Treasury                              Last 4 digits of account number                                                            $7,863.00
          Nonpriority Creditor's Name
          PO Box 830794                                              When was the debt incurred?
          Birmingham, AL 35283-0794
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 27 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 30 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.7
 7        Verizon                                                    Last 4 digits of account number                                                                  $1.00
          Nonpriority Creditor's Name
          ATTN: Managing Agent                                       When was the debt incurred?
          500 Technology Dr., Suite 550
          Weldon Spring, MO 63304-2225
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.7
 8        Verizon Wireless                                           Last 4 digits of account number                                                            $2,174.00
          Nonpriority Creditor's Name
          P. O. Box 26055                                            When was the debt incurred?
          Minneapolis, MN 55426
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.7                                                                                                       Multiple
 9        Vidant Roanoke Chowan Hospital                             Last 4 digits of account number       accounts                                                   $1.00
          Nonpriority Creditor's Name
          2100 Stantonsburg Road                                     When was the debt incurred?
          Greenville, NC 27834
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 28 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-06256-5-JNC                          Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 31 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)         17-06256-5

 4.8
 0         Wells Fargo Card Services                                 Last 4 digits of account number                                                              $264.00
           Nonpriority Creditor's Name
           PO Box 14517                                              When was the debt incurred?
           Des Moines, IA 50306
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.8
 1         Williams & Fudge, Inc.                                    Last 4 digits of account number                                                              $663.00
           Nonpriority Creditor's Name
           PO Box 11590                                              When was the debt incurred?
           Rock Hill, SC 29731-1590
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account


 4.8
 2         Williams & Fudge, Inc.                                    Last 4 digits of account number                                                              $641.00
           Nonpriority Creditor's Name
           PO Box 11590                                              When was the debt incurred?
           Rock Hill, SC 29731-1590
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection account

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 29 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-06256-5-JNC                          Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                                 Page 32 of
                                                                         37
 Debtor 1 Kenneth Marcelle Casterlow
 Debtor 2 Triveka Jones Casterlow                                                                        Case number (if known)          17-06256-5

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cybrcollect                                                   Line 4.51 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2 Easton Oval #310                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43219
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Firstpoint Collection Resource                                Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 26140                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Greensboro, NC 27402
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SBA                                                           Line 4.76 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Department of the Treasury                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 979101
 Saint Louis, MO 63197-9000
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The CBE Group, Inc                                            Line 4.69 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 900                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Waterloo, IA 50704
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Verizon Dispute                                               Line 4.77 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 One Verizon Way                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Basking Ridge 07920-1097
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                    32,668.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    85,687.56

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  118,355.56




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 30 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
              Case 17-06256-5-JNC                       Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                                Page 33 of
                                                                         37




 Fill in this information to identify your case:

 Debtor 1                    Kenneth Marcelle Casterlow
                             First Name                     Middle Name             Last Name

 Debtor 2                    Triveka Jones Casterlow
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number              17-06256-5
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Kenneth Marcelle Casterlow                                            X   /s/ Triveka Jones Casterlow
              Kenneth Marcelle Casterlow                                                Triveka Jones Casterlow
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       February 4, 2019                                               Date    February 4, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 17-06256-5-JNC                           Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00                     Page 34 of
                                                                         37




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
            Kenneth Marcelle Casterlow
 In re      Triveka Jones Casterlow                                                                        Case No.   17-06256-5
                                                                                     Debtor(s)             Chapter    7




                                VERIFICATION OF CREDITOR MATRIX - AMENDED


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: February 4, 2019                                                   /s/ Kenneth Marcelle Casterlow
                                                                          Kenneth Marcelle Casterlow
                                                                          Signature of Debtor

 Date: February 4, 2019                                                   /s/ Triveka Jones Casterlow
                                                                          Triveka Jones Casterlow
                                                                          Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
        Case 17-06256-5-JNC      Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00    Page 35 of
                                                  37

    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Ability Recovery Service              Contract Callers Inc.             Dish Network
PO Box 4031                           501 Greene St.                    Dept 0063
Wyoming, PA 18644                     3rd Floor Suite 302               Palatine, IL 60055-0063
                                      Augusta, GA 30901



Americollect                          Credit Control Corp               Dominion NC Power
PO Box 1690                           PO Box 12570                      120 Tredegar Street
Manitowoc, WI 54221-1690              Newport News, VA 23612-0570       Richmond, VA 23219-4306




Americollect, Inc                     Credit Control Corp               Eastern Account System
PO Box 1566                           11821 Rock Landing Drive          75 Glen Road Ste 310
Manitowoc, WI 54221-1566              Newport News, VA 23606            Sandy Hook, CT 06482




Bank of America                       Credit One Bank                   Eastern Services
210 West Washington Street            PO Box 98873                      PO Box 837
Suffolk, VA 23434                     Las Vegas, NV 89193-8873          Newtown, CT 06470




Bank of America                       Cybrcollect                       Eddie Harrell Auto & Sport Store
PO Box 15726                          2 Easton Oval #310                211 E. Church Street
Wilmington, DE 19886-5726             Columbus, OH 43219                Ahoskie, NC 27910




Capital One                           Cyprus Finance                    Emergency Physician of Tidewater
P.O. Box 71083                        5012 Virginia Beach Blvd.         PO Box 808
Charlotte, NC 28272-1083              Virginia Beach, VA 23462-6611     Grand Rapids, MI 49518




Capitol Credit Company                Direct TV                         Fast Auto Loans
3007 S Memorial Dr                    PO Box 105503                     1420 Armory Drive
Greenville, NC 27834                  Atlanta, GA 30348-5503            Franklin, VA 23851




CenturyLink                           Direct TV                         FEMA
PO Box 4300                           PO Box 11752                      P.O. Box 530217
Carol Stream, IL 60197-4300           Newark, NJ 07101-4732             Atlanta, GA 30353-0217




Centurylink Bankruptcy                Dish Network                      Ferrell Gas
359 Bert Kouns Industrial Loop        PO Box 94063                      326 Hwy 42
Shreveport, LA 71106                  Palatine, IL 60094-4063           Ahoskie, NC 27910
       Case 17-06256-5-JNC       Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00    Page 36 of
                                                  37



Fingerhut                             Internal Revenue Service          Navy Federal Credit Union
6250 Ridgewood Rd.                    PO Box 7346                       PO Box 3700
Saint Cloud, MN 56303                 Philadelphia, PA 19101-7346       Merrifield, VA 22119-3700




First Premier                         Langley Federal Credit Union      Navy Federal Credit Union
3820 M Louise Avenue                  721 Lake Front Commons            PO Box 3000
Sioux Falls, SD 57107                 Newport News, VA 23606            Merrifield, VA 22119




First Virginia                        Loan Max                          North Carolina Dept. of Revenue
1201 N Main St.                       805 N Main Street                 Bankruptcy Section
Suffolk, VA 23434                     Suffolk, VA 23434                 PO Box 1168
                                                                        Raleigh, NC 27640-1168



Firstpoint Collection Resource        Loan Max                          North State Acceptance
PO Box 26140                          805 N. Main St.                   760 W. Firetower Road Ste 10
Greensboro, NC 27402                  Suffolk, VA 23434                 Winterville, NC 28590




Ginny's Inc                           LVNV Funding                      Online Collections
1112 7th Avenue                       PO Box 1269                       PO Box 1489
Monroe, WI 53566-1364                 Greenville, SC 29602              Winterville, NC 28590




GMAC                                  Nash Community College            Payliance
PO Box 66790                          PO Box 7488                       2 Easton Oval #310
Saint Louis, MO 63166                 Rocky Mount, NC 27804             Columbus, OH 43219




Great Lakes Higher Education          National General Insurance        Pitt Community College
PO Box 7860                           PO Box 3199                       1986 Pitt Tech Road
Madison, WI 53707                     Winston Salem, NC 27102-3199      Winterville, NC 28590




Hampton Roads                         National General Insurance        Professional Account Services, Inc
110 Kingsley Lane                     P.O. Box 3199                     PO Box 188
Norfolk, VA 23505                     Winston Salem, NC 27102-3199      Brentwood, TN 37024-0188




Hertford County Tax Collector         Navy Federal Credit Union         Progressive Leasing
PO Box 147                            PO Box 3700                       256 West Data Drive
Winton, NC 27986                      Merrifield, VA 22119              Draper, UT 84020
       Case 17-06256-5-JNC       Doc 42 Filed 02/05/19 Entered 02/05/19 08:30:00    Page 37 of
                                                  37



Royalty Finance                       State Employees Credit Union      US Department of Education
PO Box 655                            P.O. Box 25279                    PO Box 7860
Murfreesboro, NC 27855                Raleigh, NC 27611                 Madison, WI 53707




SBA                                   Suntrust                          US Department of the Treasury
Department of the Treasury            PO Box 305053                     PO Box 830794
PO Box 979101                         Nashville, TN 37230               Birmingham, AL 35283-0794
Saint Louis, MO 63197-9000



SCA Collections                       The CBE Group Inc                 Verizon
PO Box 876                            1309 Technology Pkwy              ATTN: Managing Agent
Greenville, NC 27835-0876             Cedar Falls, IA 50613             500 Technology Dr., Suite 550
                                                                        Weldon Spring, MO 63304-2225



Sentara by Obici                      The CBE Group, Inc                Verizon Dispute
2800 Godwin Blvd                      PO Box 900                        One Verizon Way
Suffolk, VA 23434                     Waterloo, IA 50704                Basking Ridge 07920-1097




Southern Bank                         Time Finance                      Verizon Wireless
336 E Main Street                     1201 First St.                    P. O. Box 26055
Murfreesboro, NC 27855                Ahoskie, NC 27910                 Minneapolis, MN 55426




Southern Bank                         Title Max                         Vidant Roanoke Chowan Hospital
PO Box 729                            9901 N Main Street                2100 Stantonsburg Road
Mount Olive, NC 28365-0729            Suffolk, VA 23434                 Greenville, NC 27834




Southern Credit Adjusters             United Acceptance Inc.            Wells Fargo Card Services
PO Box 2764                           3715 Northside Pkwy NW            PO Box 14517
Rocky Mount, NC 27802                 Ste 700                           Des Moines, IA 50306
                                      Atlanta, GA 30327-2806



Southhampton Memorial Hospital        US Cellular                       Williams & Fudge, Inc.
100 Fairview Drive                    Dept 0205                         PO Box 11590
Franklin, VA 23851                    Palatine, IL 60055-0205           Rock Hill, SC 29731-1590




Spectrum Cable                        US Cellular
1930 Olney Avenue                     9410 W Bryn Mawr Avenue
Cherry Hill, NJ 08003                 Chicago, IL 60631
